DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 currently pending. Claims 4-7 are withdrawn. Claims 1-3 and 8-11 are rejected.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2021 has been entered.

Response to Remarks
The Remarks filed 5/2/2021 have been fully considered and are addressed below:

35 USC § 102 Rejection
The anticipation rejection of claims 1-3 and 8 over Li et al. WO 2004/048333 A1 has been not been overcome. Applicant argues that “Li is actually ‘accidental anticipation’, instead of ‘inherent anticipation”. See Annex-1 for a discussion of these anticipation concepts. This is not found persuasive because (a) the MPEP makes no distinction between “accidental” and “inherent” anticipation and (b) Li intentionally produced a racemic product (example 15) that knowingly and inherently included the claimed compound. The rejection is maintained.
Nonstatutory Double Patenting Rejection
The NSDP rejection of claims 1-3 over US 10,640,465, and of claims 8-11 over US 10,640,465 in view of Li et al., have not been overcome. Applicant argues that “Li is actually ‘accidental anticipation’, instead of ‘inherent anticipation” in the context of anticipatory-type double patenting. See Annex-1 for a discussion of these anticipation concepts. This is not found persuasive because (a) the MPEP makes no distinction between “accidental” and “inherent” anticipation and (b) Li intentionally produced a racemic product (example 15) that knowingly and inherently included the claimed compound. The rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Li et al. WO 2004/048333 A1.
Li et al. teach a method of treating conditions “mediated by reduced activity of at least one nuclear receptor, comprising administering to a subject in need thereof an effective amount of a compound of Formula 1, 
    PNG
    media_image1.png
    483
    656
    media_image1.png
    Greyscale
” (claim 19), and pharmaceutical compositions thereof, such as the compound of example 15 (p. 24), 
    PNG
    media_image2.png
    349
    461
    media_image2.png
    Greyscale
. Li teaches the “pharmaceutical composition may be in the forms normally employed, such as tablets, capsules, powders, syrups, solutions, suspensions, aerosols, and the like”, wherein the composition contains “most preferably from about 1 to 10%” of the compound “with the remainder of the composition being pharmaceutically acceptable carriers, diluents or solvents or salt solutions.” Page 14, lines 1-8. See, also, Examples 30-32 (Fig. 1-3), wherein the compound CS038 was dissolved in DMSO at various concentrations, namely, 0.01 µM, 0.1 µM, 1 µM and 10 µM.
These teachings anticipate the claimed invention as follows:
Claims 1-3, as being drawn to the claimed compound 
    PNG
    media_image3.png
    64
    802
    media_image3.png
    Greyscale
which enantiomer is inherently present in Li’s example 15.
Claim 8, wherein the compound is in the form of a composition comprising DMSO as a 
carrier/excipient.
	Claim 9, wherein the composition of claim 8 contains “most preferably from about 1 to 10%” of the compound, which falls within the claimed range 0.5-70% by weight.
	Claims 10 and 11, wherein the composition is in the form of a tablet, capsule, powder, syrups, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,640,465. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘465 discloses the racemic compound 
    PNG
    media_image4.png
    441
    604
    media_image4.png
    Greyscale
(col. 12) and the lithium salt thereof 
    PNG
    media_image5.png
    402
    548
    media_image5.png
    Greyscale
, which contains equal amounts of the (R)- and (S)-enantiomers. The instant claims are drawn to the (R)-enantiomer, which is inherently taught by the patented claims. 

Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,640,465, as applied to claims 1-3 above, in view of Li et al. WO 2004/048333 A1.
The ‘465 patent discloses the claimed enantiomer (‘465 claims 1-10) but does not teach a pharmaceutical composition comprising said enantiomer as recited by instant claims 8-11.
Li et al. teach a method of treating conditions “mediated by reduced activity of at least one nuclear receptor, comprising administering to a subject in need thereof an effective amount of a compound of Formula 1, 
    PNG
    media_image1.png
    483
    656
    media_image1.png
    Greyscale
” (claim 19), and pharmaceutical compositions thereof, such as the compound of example 15 (p. 24), 
    PNG
    media_image2.png
    349
    461
    media_image2.png
    Greyscale
. Li teaches the “pharmaceutical composition may be in the forms normally employed, such as tablets, capsules, powders, syrups, solutions, suspensions, aerosols, and the like”, wherein the composition contains “most preferably from about 1 to 10%” of the compound “with the remainder of the composition being pharmaceutically acceptable carriers, diluents or solvents or salt solutions.” Page 14, lines 1-8. See, also, Examples 30-32 (Fig. 1-3), wherein the compound CS038 was dissolved in DMSO at various concentrations, namely, 0.01 µM, 0.1 µM, 1 µM and 10 µM.
A PHOSITA would have found it obvious to prepare pharmaceutical compositions comprising the racemic mixture of 
    PNG
    media_image4.png
    441
    604
    media_image4.png
    Greyscale
, disclosed by the claims of ‘465 because Li  teaches that such compositions are useful for treating a variety of conditions. Li’s teachings include the preparation of a composition comprising DMSO as a carrier/excipient (instant claim 8), wherein the composition contains “most preferably from about 1 to 10%” of the compound (instant claim 9), and wherein the composition is in the form of a tablet, capsule, powder, syrups, etc. (instant claims 10-11).

Conclusion  
No claims are allowed. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626